Case 2:15-cv-00880-TC Document 82-3 Filed 11/02/18 Page 1of5

Excerpts from Ryan Borrowman’s
Deposition
CROWSON
vs

WASHINGTON COUNTY

RYAN T. BORROWMAN
April 17, 2018

LITIGATION SERVICES

 

333 South Rio Grande Toll Free 800-337-6629
Salt Lake City, Utah 84101 Phone 801-328-1188

www. DepoMaxMerit.cem Fax 801-328-1189

 

 

 

 
-00880-TC Document 82-3 Filed 11/02/18 Page 3of5
Case 2:15-Cv- . CROWSON vs WASHINGTON COUNTY

April 17, 2018 Ryan T. Borrowman

mwNM eH

uw

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

* * *

MARTIN CROWSON,

Plaintiff,
Case No. 2:15-cv-00880
VS.
Deposition of:
WASHINGTON COUNTY,

et al., RYAN T. BORROWMAN

Defendants.

+
*
a

 

April 17, 2018

1:00 p.m.

WASHINGTON COUNTY TREASURER OFFICE
197 Bast Tabernacle Street
St. George, Utah

Linda Van Tassell
- Registered Diplomate Reporter -
Certified Realtime Reporter

 

1

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerit Litigation Services

 
Filed 11/02/18 Page 4 of 5
CROWSON vs WASHINGTON COUNTY

April 17, 2018 Ryan T. Borrowman

Case 2:15-cv-00880-TC Document 82-3

 

Oo JI DB Oo WB WH wR

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

10
A. Yes, there's courses there that we take.

I don't remember specifically but we do touch on
psychological and behavioral problems during those
years.

QO. How about recognition of alcohol
withdrawal symptoms?

A. Yes. Both in my LPN and my RN year.
And then we would also review those I think in our
yearly trainings, I believe. I'm not 100 percent
sure but I know it was very highly -- it's a highly
discussed topic since we see so many people. I

don't know if it was inhouse or in our yearly

training.
Q. What yearly training did you do?
A. The county has yearly training. Just

Staff training that they do.

Q. And you address alcohol withdrawal
symptoms specifically?

A. Not that I really -- I don't know that I
can recall exactly if it was specific or not.

Q. Do you recall if it was specific to
withdrawal from other types of drugs?

A. There was a section every year but maybe
I'm -- it seems like that's where it was at. I

can't recall exactly.

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerit Litigation Services

 

 

 
Oo 4 DB MO Bw WH ft |B

10
1i
12
13
14
15
16
17
18
19
20
21
22
23
24
25

:15-cv- O-TC Document 82-3 Filed 11/02/18 Page 5 of 5
Case 2:15-cv-0088 pen CROWSON vs WASHINGTON COUNTY

April 17, 2018 Ryan T. Borrowman
31

foundation. Incomplete hypothetical and calls for

 

speculation.

A. So in that situation I would always send
them to the hospital because they've got Doppler
ultrasound that they can find veins. So even there
I wouldn't say that we were limited because we have
an ER that was always available to us.

Q. And then the evaluation part of the ADPT
method, what does that entail?

A. You implement it. Sticking with the
blood pressure example, you're going to start
checking blood pressure and see if the blood
pressure starts to improve over the next day or two.
You're going to be tracking to see if what was
implemented is working. And, if it's not, you're
going to start over and start going through it. If

it's working, you're going to keep tracking it and
really kind of just goes from there. It doesn't
circle back around.

QO. You take a step back and you look and

see is what we're doing working?

A. Right.

oO. Tf not, what can we do different?

A. Right.

QO. How often should you in a shift or ina

 

 

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerit Litigation Services
